Citation Nr: 1707485	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and/or chronic bronchitis/pneumonia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and respiratory disorders.  The Veteran timely appealed that decision.  

This case was before the Board in July 2012, when it was remanded for additional development.  It was returned to the Board in September 2015, at which time service connection for bilateral hearing loss was granted; the Board considers that issue to be final.  

The Board additionally remanded the respiratory disorder claim for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his initial August 2008 substantive appeal, VA Form 9, the Veteran requested a Board Central Office hearing in Washington, DC; he reiterated that request in an October 2008 correspondence.  The Veteran, however, submitted an April 2012 substantive appeal, VA Form 9, indicating that he did not want a hearing.  

Subsequently, in a May 2012 statement, the Veteran reiterated that he still desired a Board hearing as he initially requested in his August 2008 substantive appeal.  In a March 2017 statement, the Veteran's representative indicated that after a conversation with the Veteran on that date, he still desired a hearing before the Board at his local RO.  A remand is therefore necessary in order for such requested hearing to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

